DETAILED ACTION
This office action is response to an amendment filed on 06/28/2022.
Response to Amendment
1.	Claims 1, 6, 9, 14, 16 and 19 have been amended. 
Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive because those argument don’t apply to the following 112 (b) rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In reference to claim 1, 
The language “second indication information, wherein the second indication. Information is used to indicate time domain resources of the candidate time domain transmission locations of the first synchronization signal block;
third indication information. wherein the third Indication information is used to indicate a time domain resource of the target time domain transmission location; and
fourth indication information, wherein the fourth indication information is used to indicate: an offset between the target tire domain transmission location and the default time domain transmission location of the first synchronization signal block.” renders the claim indefinite. The language requires defining the steps of first indication information prior defining second, third and fourth indication, however; the claim fails to define a step for the first indication information and the usage of first indication information. Therefore, the claim is rejected for omitting the essential method steps.  
Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
In reference to claims 9 and 16, 
The language “second indication information, wherein the second indication. Information is used to indicate time domain resources of the candidate time domain transmission locations of the first synchronization signal block;
third indication information. wherein the third Indication information is used to indicate a time domain resource of the target time domain transmission location; and
fourth indication information, wherein the fourth indication information is used to indicate: an offset between the target tire domain transmission location and the default time domain transmission location of the first synchronization signal block.” renders the claim indefinite. The language requires defining the essential element of first indication information prior defining second, third and fourth indication, however; these claims fail to define an essential element for the first indication information and the usage of first indication information. Therefore, the claim is rejected for omitting the essential element.  
All the dependent claims are rejected because they depend on the independent claim those are rejected with 112 (b). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466